Sognier, Judge.
Sheffield was convicted at a bench trial of aggravated assault and possession of a firearm by a convicted felon. He appeals on the general grounds.
The evidence disclosed that on the morning of June 8, 1981 appellant went to the home of Sadie Sterling, his mother-in-law, looking for his wife and children. Appellant had a shotgun with him and on arrival at Sterling’s house fired the gun through the front door at least two times. Sterling was reading a paper when the shots were fired, and she crawled to the front door where she saw appellant with the shotgun. Appellant started talking, stating that he was coming in and was going to kill the whole family. Sheffield then started around the outside of the house, firing one shot into a bedroom on the side of the house where Sterling had gone for protection, and another shot into a rear bedroom where two of Sterling’s grandchildren were playing.
Rufus Jones, an off-duty security guard who lived nearby, heard the shots and called the police. He then observed appellant crossing the street toward his (Jones’) house carrying a shotgun; Jones watched appellant go between two houses and into a ravine. When *534appellant reappeared from the ravine, he no longer had the shotgun. When the police arrived Jones led them to the ravine, where the shotgun was found in a wooded area under some bushes. Used shotgun casings were found at the front doorstep of Sterling’s house, on the side of the house and under the rear window. Appellant was identified positively as the person who fired shots into Sterling’s house and the person who entered the ravine with a shotgun. Certified copies of seven prior felony convictions were also introduced into evidence.
Decided September 15, 1982.
Carl Greenburg, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, R. Andrew Weathers, Assistant District Attorneys, for appellee.
Appellant admitted going to Sterling’s house with a shotgun, but denied firing into the house.
We find the evidence in this case more than sufficient to support the verdict and meet the requirements of Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).

Judgment affirmed.


Deen, P. J., and Pope, J., concur.